Citation Nr: 0207201	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-01 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 22, 1998, decision of the Board of Veterans' Appeals 
(Board) which granted an effective date of May 23, 1967, for 
a grant of service connection for an anxiety reaction. 


REPRESENTATION

Moving Party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952, and from November 1952 to March 1954.

This case previously came before the Board of Veterans' 
Appeals (Board) on motion by the veteran, who claimed CUE in 
a January 22, 1998, Board decision which assigned an earlier 
effective date of May 23, 1967, for a grant of service 
connection for an anxiety reaction.  In a November 1999 
decision, the Board denied the veteran's motion.  Thereafter, 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2001 Order, the 
Court vacated the Board's November 1999 decision and remanded 
the matter.


FINDINGS OF FACT

1.  The veteran's original claim for VA compensation, which 
was received by the RO in June 1954, did not make any 
reference to a psychiatric disability.

2.  The veteran's informal claim of service connection for a 
psychiatric disability was received by the RO on May 23, 
1967. 

3.  An effective date of May 23, 1967, for the grant of 
service connection for an anxiety reaction, rated as 50 
percent disabling, was granted by the Board in a January 22, 
1998, decision.

4.  The veteran has alleged that his award of service 
connection should be made retroactive as of the date he 
separated from service in March 1954.



CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the January 22, 1998, Board decision in failing to grant an 
effective date of March 1954 for service connection for his 
anxiety reaction fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1991); 38 C.F.R. §§  20.1400, 20.1401, 20.1403, 20.1404 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1950 to 
September 1952, and from November 1952 to March 1954.

In June 1954, the RO received the veteran's original claim 
for VA compensation.  This claim did not make reference to a 
psychiatric disability, but indicated that the veteran was 
claiming VA benefits on the basis of an ear condition. 

In a letter to VA, received on May 23, 1967, the veteran 
indicated he had a suffered a nervous breakdown during his 
Korean War service, and that he was aware that VA had 
previously acted on behalf of cases similar to his.  (This 
statement shows that the veteran sought to obtain VA 
compensation benefits for his psychiatric disability.)

On January 22, 1968, the RO received the veteran's formal 
claim for service connection for a psychiatric disability. 

By a June 1968 RO decision, the veteran was granted service 
connection for an anxiety reaction and a 50 percent rating 
was made effective as of January 22, 1968.

By a January 1998 decision, the Board granted the veteran an 
earlier effective date of May 23, 1967, for the grant of 
service connection for an anxiety reaction, rated as 50 
percent disabling.

By a March 1998 decision, the RO implemented the Board's 
January 1998 decision which granted an earlier effective 
date. 

In August 1999, the RO sent a letter to the veteran's 
representative providing him with the laws and regulations 
pertinent to the veteran's claim and indicating that he had 
30 days to file a response. 

In November 1999, the Board denied the veteran's motion 
regarding CUE in the January 22, 1998, Board decision which 
granted an earlier effective date of May 23, 1967 for a grant 
of service connection for an anxiety reaction.  This decision 
was vacated.

II.  Legal Analysis

The appellant alleges CUE in the January 1998 Board decision 
under 38 U.S.C.A. § 7111.  The appellant maintains that the 
effective date of his award for service connection for an 
anxiety reaction should be in 1954 when he left active 
service, as he had a nervous breakdown during service.

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication, and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  A disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, Id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to re-filing.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) 
(invalidating 38 C.F.R. § 20.1404(b) to the extent that it 
allowed insufficiently pled motions to be denied without 
further opportunity to re-file).

In the instant case, the Board notes that the January 1998 
Board decision considered whether an effective date earlier 
than May 23, 1967, including the date of the veteran's 
separation from service, could be granted.  The Board, 
however, observed that the veteran did not file a claim for a 
psychiatric disability in 1954.  

After a careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, as to the 
January 22, 1998, Board decision.  His allegation that his 
award of service connection for an anxiety reaction should be 
retroactive to his separation from service in March 1954, due 
to a nervous breakdown in service, is not a specific 
contention of error of fact or law in the January 1998 Board 
decision, as this information was before the Board at that 
time.  It appears that the veteran may be making an 
allegation as to how the facts were weighed in the Board 
decision, which cannot form the basis of a CUE claim.  See 38 
C.F.R. § 20.1403(d)(3) (a disagreement as to how the facts 
were weighed or evaluated is an example of a situation which 
is not CUE in a Board decision).

There was no legal merit to the veteran's claim when it was 
advanced to the Board in January 1998 and there is no legal 
merit to the current allegation of CUE.  The veteran has 
failed to allege that the correct facts, as they were known 
at the time of the Board decision, were not before the Board, 
or that the statutory or regulatory provisions then extant 
were incorrectly applied.  Neither has the veteran provided 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of the previous adjudication would have been 
manifestly different but for an error.  Instead, the 
veteran's arguments amount to a disagreement with how the 
Board weighed or evaluated the facts, and, therefore, cannot 
be the basis of a valid claim of CUE.  38 C.F.R. 
§ 20.1403(d)(3). 

In deciding this motion, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this motion.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The Court, however, has held that the VCAA 
is not applicable to motions for revision of a Board decision 
on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  In any event, it is noted that the November 1999 
Board decision and the August 1999 letter duly informed the 
veteran of the laws and regulations pertinent to his claim.  
Further, all pertinent evidence is on file to make a 
determination in this matter.  In sum, regardless of the 
applicability or inapplicability of the VCAA, VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
revision of the January 22, 1998, Board decision on grounds 
of CUE.  Accordingly, his motion is dismissed without 
prejudice to re-filing.


ORDER

The motion for revision of the January 22, 1998, Board 
decision on the grounds of clear and unmistakable error as to 
an effective date prior to May 23, 1967, for the grant of 
service connection for an anxiety reaction is dismissed 
without prejudice.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

